J-S01018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER L. HAIGH                       :
                                               :
                       Appellant               :   No. 1291 MDA 2020

            Appeal from the PCRA Order Entered September 16, 2020
    In the Court of Common Pleas of Cumberland County Criminal Division at
                        No(s): CP-21-CR-0000716-1994


BEFORE:       LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                        FILED FEBRUARY 17, 2021

        Christopher L. Haigh (Appellant) appeals pro se from the order entered

in the Cumberland County Court of Common Pleas, dismissing as untimely

filed his fourth Post Conviction Relief Act Petition1 (PCRA) without an

evidentiary hearing. Appellant challenges the application of “Megan’s Law” to

him as unconstitutional, and avers this petition was timely.       After careful

review, we affirm.

        The PCRA court summarized the facts and procedural history of this case

as follows:


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S01018-21


       [Appellant] was convicted by a jury of Involuntary Deviate Sexual
       Intercourse and Indecent Assault on May 23, 1995 and sentenced
       to 6.5 to 20 years’ imprisonment on June 27, 1995.[ 2 Appellant]
       filed a direct appeal and the Superior Court affirmed the judgment
       on March 15, 1996. The Pennsylvania Supreme Court denied his
       Petition for Allowance of Appeal on September 5, 1996.[3]

       [Appellant] filed his first PCRA petition on October 16, 1998, for
       which the PCRA court appointed counsel and held an evidentiary
       hearing before ultimately denying the petition. The Superior Court
       affirmed.[4]

       [Appellant] filed his second PCRA petition on September 26, 2000,
       for which the PCRA court appointed counsel and held an
       evidentiary hearing before ultimately denying the petition. The
       Superior Court affirmed.[5]

       [Appellant] filed a third PCRA petition on March 14, 2006; the
       PCRA court dismissed the petition without a hearing because the
       claims were already litigated in the second petition and the
       Superior Court had already found them untimely.

       Though it does not appear the following were treated as PCRA
       petitions, we note that [Appellant] subsequently filed a Petition
       for Immediate Hearing to Determine Applicability of Megan’s Law
____________________________________________


2 18 Pa.C.S. §§ 3123(a)(1)(2), 3126(a)(1). The trial court, upon informal
inquiry, informed this Court that Appellant is still serving parole for these
convictions, and that parole will expire in January of 2022. See 42 Pa.C.S.
§ 9543(a)(1)(i) (stating that to be eligible for PCRA relief, petitioner must be
“currently serving a sentence of imprisonment, probation[,] or parole for the
crime”).

3Commonwealth v. Haigh, 688 HBG 1995 (unpub. memo.) (Pa. Super. Mar.
15 1996), appeal denied, 254 MDA 1996 (Pa. Sept. 5, 1996).

4Commonwealth v. Haigh, 662 MDA 1999 (unpub. memo.) (Pa. Super.
Nov. 19., 1999).

5Commonwealth v. Haigh, 381 MDA 2002 (unpub. memo.) (Pa. Super. Dec.
17, 2002).




                                           -2-
J-S01018-21


       Registration Requirements, which was denied on February 7,
       2008. The Honorable Edgar B. Bayley noted therein, “[t]he relief
       [Appellant] seeks in his petition is seemingly against the
       Pennsylvania State Police, a state agency, and/or Allegheny
       County.” [Appellant] subsequently filed a similar petition, which
       Judge Bayley dismissed for similar reasons on August 28, 2008,
       noting further that at the time [Appellant] was sentenced in 1995,
       no Megan’s Law requirement was imposed by the sentencing
       court. The Superior Court affirmed.[6]

       [Appellant] filed his fourth PCRA, [pro se,] now before this Court
       on January 22, 2020. [Appellant] claims that Commonwealth v.
       Muniz requires that he be relieved of Megan’s Law registration
       requirements on the basis that his registration violates the ex post
       facto clause.[ ] See Commonwealth v Muniz, 164 A.3d 1189
       (Pa. 2017). [Appellant] also avers, as he did in his previous two
       petitions, that no Megan’s Law registration requirements were
       imposed by the sentencing court but he was nonetheless required
       to register, and the Pennsylvania State Police refuses to remove
       him from the registry.[ ]

PCRA Ct. Op., 6/26/20, at 1-3 (unpaginated) (some footnotes omitted and

paragraph breaks inserted).           Currently, Appellant is subject to lifetime

registration pursuant to Subchapter I. See 42 Pa.C.S. § 9799.55(b)(2)(i)(A)

(relating to involuntary deviate sexual assault).

       The PCRA court filed Pa.R.Crim.P. 907 notice of intent to dismiss

Appellant’s petition and an accompanying opinion on June 26, 2020, finding

the petition was untimely, and noting Muniz has not been held to apply

retroactively. PCRA Ct. Op. at 4. Appellant filed a timely response, but the

court dismissed the petition on September 16, 2020. Appellant timely filed a


____________________________________________


6Commonwealth v. Haigh, 1690 MDA 2008 (unpub. memo.) (Pa. Super.
Aug. 21, 2009).


                                           -3-
J-S01018-21


notice of appeal on October 9, 2020.             Appellant timely filed a concise

statement or errors on appeal on October 30, 2020.

       Appellant raises six issues for our review:

       1. Is . . . Appellant unlawfully being forced to register under
       Megan’s Law?[7]

       2. Is this Megan’s Law registration unconstitutional because it
       violates the [ex post facto c]lause of the United States
       Constitution?

       3. Has this registration subjected Appellant to further punishment
       in violation of the Fifth Amendment relating to double jeopardy
       and Eighth Amendment relating to cruel and unusual punishment?

       4. Should Appellant be removed from the Megan’s Law website
       because it constitutes [ex post facto] violations?

       5. Is this Megan’s Law registration unconstitutional because it
       violates the [Fourteenth Amendment] relating to deprivation of
       life, liberty, or process without due process of law and denial of
       equal protection of the laws[?]

       6. Is . . . Appellant time-barred from bringing forth this argument?

Appellant’s Brief at 6.

       The standard for review of PCRA petitions is well settled. “[W]e must

determine whether the PCRA court’s order is supported by the record and free

of legal error. [W]e apply a de novo standard to our review of the court’s

legal conclusions.” Commonwealth v. Brensinger, 218 A.3d 440, 447 (Pa.


____________________________________________


7 All versions of Megan’s Law have expired and were replaced with SORNA in
2012. Currently, the governing law is SORNA II, amended in February and
June of 2018, adding, inter alia, Subchapter I. Commonwealth v Kirwan,
221 A.3d 196, 198 n.5 (Pa. Super. 2019) (citations omitted).


                                           -4-
J-S01018-21


Super 2019) (en banc) (citations omitted). The Pennsylvania Supreme Court

has previously stated:

               Under 42 Pa.C.S. § 9545,[ ] any PCRA petition, including a
        second or subsequent one, must be filed within one year of the
        date the judgment of sentence becomes final. This limitation is
        jurisdictional in nature.      As we have previously explained,
        “jurisdictional time limits go to a court’s right or competency to
        adjudicate a controversy.” Jurisdictional time limitations are not
        subject to equitable exceptions and a court has no authority to
        extend them except as the statute permits. By placing strict time
        limitations on the process, it is clear that the Legislature intended
        that there be finality to the collateral review process.

               This preference for finality, however, is tempered by the
        insertion of three exceptions to the one-year time limitation
        at subsections (b)(1)(i)-(iii). These exceptions extend the one-
        year time limitation under limited circumstances, reflecting that
        the Legislature also recognized that situations might arise when
        the one-year time limitation must yield. The exceptions are
        triggered by an event that occurs outside the control of the
        petitioner[.]

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (citations

omitted). Before addressing the merits of Appellant’s claims, we must first

address whether the petition is timely. See Brensinger, 218 A.3d at 447.

        Here, Appellant was sentenced on June 27, 1995, and this Court

affirmed his judgment of sentence on March 19, 1996.            The Pennsylvania

Supreme Court denied his petition for allowance of appeal on September 5,

1996.     Appellant then had 90 days, or until December 4, 1996, to seek

certiorari with the United States Supreme Court. See Sup. Ct. R. 13. He did

not seek certiorari, and thus under 42 Pa.C.S. § 9545(b)(3), his judgment of

sentence became final at the expiration of his certiorari deadline, December


                                        -5-
J-S01018-21


4, 1996. See 42 Pa.C.S. § 9545(b)(3). Appellant then generally had one

year, or until December 4, 1997, to file a PCRA petition. See 42 Pa.C.S. §

9545(b)(1). The instant PCRA petition was filed 22 years later, on January

22, 2020. The PCRA court filed Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s petition on June 26, 2020. Appellant responded to this order on

July 9, 2020. The PCRA court dismissed Appellant’s petition on September

16, 2020 and he filed this timely appeal.

      Because the instant PCRA petition was filed on January 22, 2020, 22

years after the one year filing period, the PCRA court lacked jurisdiction to

review it, unless Appellant properly invoked one of the timeliness exceptions.

We look to 42 Pa.C.S. § 9545(b)(1), which provides:

      (b) Time for filing petition.

           (1) Any petition under this subchapter, including a second
      or subsequent petition, shall be filed within one year of the date
      the judgment becomes final, unless the petition alleges and the
      petitioner proves that:

               (i) the failure to raise the claim previously was the result
          of interference by government officials with the presentation
          of the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

              (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

               (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or the
          Supreme Court of Pennsylvania after the time period provided
          in this section and has been held by that court to apply
          retroactively.

                                      -6-
J-S01018-21



42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Appellant is time barred under this statute.         However, from his

argument, we infer that Appellant attempts to invoke a timeliness exception

under subsections 9545(b)(1)(ii) and (iii). Appellant argues he is not time

barred due to the discovery of new facts, stating “he could not have

reasonabl[y] brought [these arguments] and litigated them until the most

recent decisions in Muniz[.]” Appellant’s Brief at 11. However, our Supreme

Court has stated “subsequent decisional law does not amount to a new ‘fact’

under section 9545(b)(1)(ii) of the PCRA.”     Commonwealth v. Watts, 23

A.3d 980, 987 (Pa. 2011). Thus, under section 9545(b)(1)(ii), this petition is

untimely.

      Appellant argues his registration is “unlawful and a daily violation of his

[c]onstitutionally protected rights[.]” Appellant’s Brief at 8. Although he was

convicted of involuntary deviate sexual intercourse and indecent assault in

June 1995, “well before” the enactment of Megan’s Law, Appellant argues

Megan’s Law did not take effect until October 1995 and furthermore,

Subchapter I of SORNA cannot apply to him.          Appellant’s Brief at 9, 11.

Appellant argues the PCRA court misapplied Commonwealth v. Lacombe,

234 A.3d 602 (Pa. 2020), because the defendants “in those cases were

convicted [after]” Megan’s Law was enacted.        Id. at 10.   Thus, Appellant

believes the Pennsylvania Supreme Court held the retroactive application of




                                      -7-
J-S01018-21


SORNA violates both federal and state constitutions and ex post facto laws.

Id.

      This argument falls under section 9545(b)(1)(iii). Our Supreme Court

has explained that this exception has two requirements:

      First, it provides that the right asserted is a constitutional right
      that was recognized by the Supreme Court of the United States or
      this court after the time provided in this section. Second, it
      provides that the right “has been held” by “that court” to apply
      retroactively. Thus, a petitioner must prove that there is a “new”
      constitutional right and that the right “has been held” by that court
      to apply retroactively.

Commonwealth v. Abdul-Salaam, 571 Pa. 219, 812 A.2d 497, 501 (Pa.

2002).

      No relief is due under section 9545(b)(iii). In the recent decision of

Lacombe, the Pennsylvania Supreme Court held:

      Subchapter I does not constitute criminal punishment, and the ex
      post facto claims forwarded by [the defendants] necessarily fail.
      See Muniz, 164 A.3d at 1208 (“Our decision regarding violation
      of [the ex post facto] clause depends on a determination of
      whether SORNA’s retroactive application to [Muniz] constitutes
      punishment.”).

Lacombe, 234 A.3d at 626-27 (emphasis added).                 The PCRA court

acknowledged “the uncertainty of application of LaCombe to [Appellant’s]

claim,” however, it correctly stated “[t]hese issues are not and cannot be

before us for jurisdictional reasons[.]” In Re: Petitioner’s Fourth Petition for

Post-Conviction Relief Order of Court, 9/16/20, at 3 (unpaginated). The court

further stated, “No registration requirements were imposed by the sentencing

court. . . . [N]othing within our jurisdiction exists which we could modify,

                                      -8-
J-S01018-21


such as a sentencing order or any other court order, and thereby remove

[Appellant’s] registration requirements.” Id. at 1 (unpaginated).

      We agree with the PCRA court that Appellant’s instant petition is

untimely and does not meet any timeliness exceptions. Moreover, this Court

previously determined the Cumberland County Court of Common Pleas lacks

jurisdiction over this matter. See 42 Pa.C.S. § 761(a)(1), (b) (vesting original

and exclusive jurisdiction in the Commonwealth Court over actions “[a]gainst

the Commonwealth government, including any officer thereof, acting in his

official capacity”); Haigh, 1690 MDA 2008 (unpub. memo. at 3) (stating “The

appropriate defendant is the Commissioner of the Pennsylvania State Police.

Accordingly, subject matter jurisdiction lies with the Commonwealth Court,

not a court of common pleas.”).

      Therefore, because Appellant failed to prove the applicability of one of

the PCRA timeliness exceptions, we affirm the order dismissing his petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2021




                                     -9-